Citation Nr: 1012788	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
September 1968 with service in the Republic of Vietnam from 
August 1967 to September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claim.  The hearing was 
scheduled and subsequently held in November 2007.  The 
Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of 
record.  The Veteran submitted additional evidence in 
support of his claim following the video-conference hearing.  
This evidence was accompanied by a waiver of RO 
jurisdiction.  

The Veteran's claim was previously before the Board in 
December 2007.  At that time, the issue on appeal was 
whether the Veteran submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.  The Board determined that he had, 
reopened the Veteran's PTSD claim, and remanded the claim 
for additional evidentiary development.  The requested 
development was completed, but unfortunately, another remand 
is required in part due to evidence received by the Board in 
January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his currently diagnosed PTSD is 
related to his period of active service in support of combat 
operations in the Republic of Vietnam.  In particular, the 
Veteran alleges that his currently diagnosed psychiatric 
disorder is related to, among other things, being subjected 
to numerous mortar attacks during 1967.  The Veteran's 
statements in this regard are consistent with the 
circumstances, conditions, or hardships of his service, 
particularly in light of the Veteran's November 1967 
correspondence to his family in which he provided details 
about the mortar attacks.  See 38 C.F.R. § 3.304(d) (2009); 
see also, 38 U.S.C.A. § 1154(b) (West 2002).  Additionally, 
the Board notes that this correspondence, although only 
recently offered for the record and some 40 years after 
discharge from service, is entitled to significant probative 
weight because it was drafted contemporaneously to the 
events described therein.  

Service personnel records (SPRs) associated with the claims 
file indicated that the Veteran had service in the Republic 
of Vietnam from August 1967 to September 1968.  His military 
occupational specialty (MOS) was listed as "13A10," or 
cannoneer.  A notation on the Veteran's SPRs also revealed 
that he participated in the Vietnam Counteroffensive, Phase 
III.  The Veteran's DD-214 Form for the period November 1966 
to September 1968 showed that his last duty assignment was 
to "Hq Btry 5th Bn 16th Arty 4th Inf. Div," and that he was 
awarded the National Defense Service Medal, Vietnam Campaign 
Medal, Vietnam Service Medal (with two Overseas Service 
Bars), and an Expert Marksman Badge (M-14).

Service treatment records (STRs) associated with the claims 
file show that the Veteran was afforded a clinical 
evaluation and physical examination in September 1966 prior 
to enlistment.  The clinical evaluation was normal and no 
psychiatric abnormalities were noted.  The Veteran was also 
afforded a clinical evaluation and physical examination in 
September 1968 prior to discharge from service.  The 
clinical evaluation was normal and no psychiatric 
abnormalities were noted.  There was also no evidence of a 
diagnosis of or treatment for any psychiatric abnormalities 
within one year after discharge from service.  

Although it is unclear from the record the extent to which 
the Veteran engaged in combat, the Board acknowledges, for 
the sake of argument, that when a claim is brought by a 
veteran who engaged in combat, satisfactory lay or other 
evidence that a disease or injury was incurred in combat 
will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, 
conditions, or hardships of such service, even if there are 
no official records indicating occurrence in service.  See 
38 U.S.C.A. § 1154(b).	

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden 
for a combat veteran with respect to evidence of an in-
service occurrence of an injury, it does not create a 
statutory presumption that a combat veteran's disease or 
injury is automatically service-connected.  Rather, the 
Veteran must still provide competent evidence of a 
relationship between an injury in service and a current 
disability.  The Board also notes that 38 U.S.C.A. § 1154(a) 
provides that considerations shall be given to the places, 
types, and circumstances of the Veteran's service as shown 
by his service record, the official history of each 
organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  In light of the 
evidence described above and given the evidence of record, 
the Board finds that the Veteran's stressor has been 
sufficiently corroborated in this case.

Subsequent post-service evidence of record shows that the 
Veteran was diagnosed and treated for PTSD, adjustment 
disorder with mixed emotional features, major depressive 
disorder (sometimes with psychosis), dysthymic disorder, and 
alcohol abuse.  See VA and private treatment records dated 
May, October, and November 1994; May and June 2004; January 
2005; October 2007; April 2008; and January 2010. 

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 § C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Veteran should be afforded a VA 
psychiatric examination to ascertain the nature and etiology 
of any of the Veteran's psychiatric disorders and their 
relationship to service, if any.  See also, Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim 
for PTSD cannot be a claim limited only to that diagnosis, 
but must be considered a claim for any mental disability 
that may reasonably be encompassed by several factors 
including: the claimant's description of the claim, the 
symptoms the claimant describes, and the information the 
claimant submits or that the Secretary obtains in support of 
the claim).   

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all pertinent VA medical records pertaining to the 
Veteran that are dated from July 22, 2008 to the present.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain pertinent medical treatment records 
pertaining to the Veteran that are dated 
from July 22, 2008 to the present.

2.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a psychiatric examination.  The 
examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
explain how each of the requisite criteria 
for this diagnosis are satisfied.  The 
examiner is also asked to express an 
opinion as to whether the currently 
diagnosed PTSD is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically, to a 
confirmed stressor, such as the Veteran's 
involvement in and/or proximity to the 
October 1967 mortar attacks as described 
in correspondence to his family.  The 
examiner must provide a complete rationale 
for any stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran has any other diagnosed 
psychiatric disabilities, to include major 
depressive disorder and dysthymic 
disorder.  If so, the examiner is asked to 
express an opinion as to whether the 
psychiatric disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active service, to include but 
not limited to, the Veteran's involvement 
in and/or proximity to the October 1967 
mortar attacks as described in 
correspondence to his family.  The 
examiner should also comment on the 
significance of the Veteran's treatment 
for alcohol abuse, if any, in reaching 
this conclusion.  The examiner must 
provide a complete rationale for any 
stated opinion.
  
3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


